Title: To Benjamin Franklin from Lorenzo Manini, 8 March 1785
From: Manini, Lorenzo
To: Franklin, Benjamin


				
					Monsieur
					Cremone le 8 Mars 1785—
				
				J’ai eté tres sensible à l’honneur de vos bontés, Monsieur, et je Vous en marque ma satisfaction par la version, que j’en ai fait moi même. Ce compliment passe la regle ordinaire, il Vous convient, agréez-le, Monsieur; et si j’ai reussi, procurez moi d’autres occasions d’augmenter, s’il se peut, vôtre celebrité en Italie. Vos Constitutions auront leur tour si tôt, qu’elles me parviendront.
				L’auteur des Lettres Ameriquaines me charge de Vous dire les choses les plus flatteuses de sa part; il est fier de vôtre approbation, et du bien que Vous dites de lui.
				
				Recevez l’hommage de mes sentimens; il ne nuit point à celui de mon profond respect Monsieur! Vôtre Tres Humble et Tres obeissant Serviteur
				
					
						Lorenzo Manini
					
				
			 
				Endorsed: M. Manini Printer, Cremona 1785
			